Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claims 8, how does spring element 114 allow for holding the upper piston 27 in an open position?  Figure 6 shows piston 27 in a closed position as the piston 27 is within mold 63, seemingly secured (i.e. held); but the element 144 does to lift piston 27 out of the mold 63, and thus position it in an “open” position as claimed.  There is no example on how element 144 carries such out.  There is no suggestion as to where one of ordinary skill may turn. 

    PNG
    media_image1.png
    280
    676
    media_image1.png
    Greyscale


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	As to claim 1, “for example” (line 9) is indefinite.  What is Applicant’s intent?  Is such a limitation?
	As to claim 4, preamble is directed to “A sliding closure” (line 1), but the body calls for a “piston arranged in the sliding enclosure” (line 4), suggestive that that claim is directed to something more than “A sliding closure” (line 1).  As such, the body of the claim is not consistent with the preamble.  
	As to claim 4, does the sliding enclosure include the upper piston?  The disclosure (and line 6 of claim 1) suggests such is so; but lines 4-5 distinguishes the piston (and even the “lever” (line 4) from the sliding carriage. Such is inconsistent.  One of ordinary skill would recognize that the same piston is inadvertently being claimed twice; once as the sliding closure (as the closure includes a piston), and a second time by stating that “an upper piston” (line 4) is “in the sliding closure” (line 4).  Such is problematic in regards to what the metes and bounds of this claim may be.
	As to claim 6, what is “variable cross section over  its extension direction”?  Is such somehow related to the eccentric?
	As to claim 6, “for example” (line 9) is indefinite.  Is such a limitation?  What is Applicant’s intent?  
	As to claim 9, what does “dead center” relate to relative to ”open position or closed position” in Figure 8?  Isn’t the piston 27 always the central axis when in the “closed” (and even “open”) position?  Figure 8 (Para 112) does not provide for any explanation.
	As to claim 10, “for example” (line 5) is indefinite.  What is Applicant’s intent?  Is such a limitation?
As to claim 13, “for example” (line 3) is indefinite.  What is Applicant’s intent?  Is such a limitation?	

	As to claim 14, “for example” (line 3) is indefinite.  What is Applicant’s intent?  Is such a limitation?
	As to claim 14, “the carriage support” lacks antecedent basis; or maybe the dependency is in error.	
As to claims 1-15, “for example” is indefinite as to whether such might be a limitation.

Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can only depend upon other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 14 has not been further treated on the merits.

Claim(s) 1,2,3,4,5,6,7,8,9,10,12,13,14,15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kenji ‘044.
As to claim, 1,12,15 Kenji 2016045044 teaches (Figure 8, 7) a press, including: mounting cylinder 103 with cylinder opening; sliding closure including carriage 105, upper piston 103, lever 103; the carriage movable transverse to the axis of the cylinder 103, wherein the ram positioned in the cylinder 113; the lever has open (Figure 9, even Figure 10) and closed (maybe Figure 10, certainly Figure 11) positions; wherein the lever cooperates with piston such that by guiding the lever the upper piston is moved from the open to the closed position and closes he opening.  The carriage is supported on a support 106, and there is visible guide 109,112. No weight was given to intended use (preambles, “for” (lines 1, 3 of claim 1; ‘for” (line1 of claim 4).
As to claim 2, the axis of the cylinder and piston are aligned.

As to claims 5,6,7, note shaft 11.
As to claim 6,

    PNG
    media_image2.png
    185
    642
    media_image2.png
    Greyscale
Shaft displacement directly causes piston movement.
As to claim 8, note the spring 116. 
As to claim 9, the positioning of the piston between open and closed positions involved manual lifting the lever, but such is deemed reliable in and of itself.
As to claim 10, note the tilting in Figure 8.
As to claims 13,14, note the compartments in Figure 7 capable of retaining items.  The elements in Figure 7 can be taken apart, especially 113 from the closure in Figure 7.










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yitong et al ‘063 teaches a device, comprising:

    PNG
    media_image3.png
    454
    468
    media_image3.png
    Greyscale
.  The mounting cavity is cylindrical (per Figure 1), and thus is mounting cylinder to that extent, and receives a “sample” (ABSTRACT).  The carriage slides, piston and lever (i.e. sliding closure) slide in a direction transvers to the longitudinal axis of the cylinder on the side 16 of the mount.  The piston can be directed into the cylindrical opening by a simple push from the open position (see arrow in Figure 4) to a closed position (Figure 5) with that final twist (see arrow n Figure 5) of the lever.  The “for receiving a sample” (line 3 and preamble are merely suggestive of a use.  However, the solid mounting portion that has the cylindrical aperture 15 does not have the shape of a “cylinder” (line 3, claim 1; line 2, claim 4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861